United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2390
                                   ___________

Wayne King,                             *
                                        *
            Appellant,                  *
                                        *
      v.                                *
                                        * Appeal from the United States
Marilyn Johnson,                        * District Court for the
                                        * Western District of Arkansas.
            Appellee,                   *
                                        *       [UNPUBLISHED]
Charles Beavers,                        *
                                        *
            Defendant.                  *
                                   ___________

                         Submitted: April 23, 1999
                             Filed: April 30, 1999
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

      Wayne King brought this action under 42 U.S.C. § 1983 against Marilyn
Johnson and Deputy Sheriff Charles Beavers. The background facts are summarized
in our earlier decision granting Sheriff Beavers qualified immunity from King's
claims. See King v. Beavers, 148 F.3d 1031 (8th Cir.), cert. denied, 119 S. Ct. 513
(1998).
While that appeal was pending, the district court1 granted Johnson&s motion for
summary judgment and entered judgment dismissing the action as to her. King
appeals that decision. However, at the time King appealed, there was no judgment
disposing of the claims against Beavers, and King did not obtain from the district
court the express determination necessary to permit immediate appeal of the judgment
dismissing Johnson. See Fed. R. Civ. P. 54(b). Accordingly, there is no appealable
final order, and we dismiss this appeal for lack of jurisdiction.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE H. FRANKLIN WATERS, United States District Judge
for the Western District of Arkansas.

                                        -2-